ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/7/20 wherein claims 1, 10, 12, and 15 were amended and claims 9 and 23 were canceled.
	Note(s):  Claims 1-8, 10-22, and 24-27 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed  12/7/20 to the rejection of claims 1-14 and 25-27 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed persuasive-in-part because Applicant amended the claims to overcome the rejections as set forth below.
Double Patenting Rejections
	Note(s):  All of the outstanding double patenting rejections, except those below, were WITHDRAWN because Applicant amended the claims to overcome the rejections.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


    PNG
    media_image1.png
    112
    264
    media_image1.png
    Greyscale
, wherein R4 is an alkylaryl group.  In addition, the copending application was amended to disclose that one may have a polyalkylene glycol copolymer present in independent claim 15, lines 19, 20, and 27.  Thus, it would have been obvious to a skilled artisan that both inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

II.	Double Patenting exists for each of the following.  
(1) Claims 1, 2, 13, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 18, and 29 of U.S. Patent No. 7,056,493. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Note(s):  Patented claims 13 and 29 disclose that one may have a polyalkylene oxide (also known as polyalkylene glycol) present.


Note(s):  Patented Formula VIIIa (see claim 16) allows for a polyalkylene glycol to be present in the –[(O-R7)k-O-A]f moiety.

(3)  Claims 1, 2, 13, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 7,473,417. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Note(s):  Patented claim 19 allows for the variable B to be a polyalkylene glycol moiety.

(4) Claims 1, 2, 13, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 56, and 57 of U.S. Patent No. 8,551,511. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
	Note(s):  Patented claim 57 allows for the presences of a polyalkylene glycol moiety.
(5) Claims 1, 2, 4-14, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,770,465. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Note(s):  Patented independent claim 1 (see the variable B) disclose that one may have a polyalkylene glycol moiety present.

(6) Claims 1, 2, 4-14, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,946. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Note(s):  Patented independent claim 1 (see the variable B) disclose that one may have a polyalkylene glycol moiety present.

(7) Claims 1, 2, 4-8, 13, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,685,367. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Note(s):  Patented independent claim 1 (see the variable B) disclose that one may have a polyalkylene glycol moiety present.

Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.

In each of the instances above, the claims disclose radiopaque products encompassed by Applicant’s Formula II, 
    PNG
    media_image1.png
    112
    264
    media_image1.png
    Greyscale
, wherein R4 is an alkylaryl group.   In addition, the claims disclose that the polymer may be copolymerized with a polyalkylene glycol as set forth in amended independent claim 1 of the instant invention.  Thus, it would have been obvious to a skilled artisan that the inventions disclose overlapping subject matter.

APPLICANT’S ASSERTIONS
	In summary, that only US Patent Nos. 9,770,653, and 10,206,946 disclose a polyalkylene glycol.  In addition, Applicant is requesting that the rejection be held in abeyance until allowable subject matter is indicated.
EXAMINER’S RESPONSE
	Review of the cited patents and copending applications indicated that a polyalkylene glycol moiety is present in multiple cases.  The polyalkylene glycol moiety is identified in the designated cases.  In regards to Applicant’s request to hold the double patenting rejection in abeyance until allowable subject is identified, the request is granted.  However, the double patenting rejections are still deemed proper.

103 Rejection
	Note(s):  The 103 rejection below was modified (Evans et al, US Patent No. 6,017,977, was added to the rejection) to address the amended claims filed 12/7/20.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 10-14, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onwumere (US Patent No. 6,623,823) in view of Evans et al (US 6,017,977).
	Onwumere discloses a method of producing radiopaque medical implants (e.g., catheters, stents, and other implants).  The compositions comprise a radiopaque brominated polyurethane coat and a polyurethane tubing core.  In one embodiment, the polyurethane coat includes a diisocyanate and a brominated diol having a bromine concentration 30% or more.  The medical implant takes advantage of employing a brominated radiopaque polyurethane with tensile properties (see entire document, especially, abstract; column 1, lines 5-24; column 1-2, bridging paragraph; column 2, lines 8-15).  It is set forth in the Background of the Invention that in order to impart useful radiopaque properties, the halogenated chain extended polymer, such as a bromine chain extended polymer, must have a minimum amount of halogen (e.g., bromine) to impart radiopacity to the polymer (column 2, lines 16-20).
In particular, Onwumere discloses 
    PNG
    media_image2.png
    165
    530
    media_image2.png
    Greyscale
 (columns 4-5, bridging paragraph; column 5, line 25) wherein for Applicant’s Formula II, 
    PNG
    media_image1.png
    112
    264
    media_image1.png
    Greyscale
, R4 = 
    PNG
    media_image3.png
    163
    173
    media_image3.png
    Greyscale
, an alkylaryl group; X = bromine, a halogen; and Y = 2.  
	The homopolymer composition or solution of Onwumere has a bromine concentration of approximately 6% by weight bromine (columns 4-5, bridging paragraph).  A small quantity of polyol may be added to the formulations of Onwumere (column 5, lines 21-39) to yield a copolymer having a bromine content of more than 35%.  Possible polyols include polyethylene glycol (column 3, lines 50-60; column 5, lines 16-47).  Also, Onwumere discloses that the composition may be sprayed to coat a surface (column 6, lines 5-9).
	Thus, both Applicant and Onwumere encompass overlapping radiopaque products comprising 
    PNG
    media_image1.png
    112
    264
    media_image1.png
    Greyscale
 wherein X = Br and R4 = alkylaryl which may be copolymerized with a polyalkylene glycol.  However, Onwumere fails to specifically state that the composition is composed of particles. 
	Evans et al disclose an embolizing composition comprising a biocompatible polymer and a biocompatible solvent.  Precipitation of the polymer occurs in the presence of the non-particulate agent to permit the agent to act as a structural lattice for the growing of the polymer precipitate (see entire document, especially, abstract).  The precipitation of the polymer in the presences of a non-particulate agent enables the agent to act as a structural lattice for the growing polymer precipitate (column 1, lines 22-24).  The polymer composition comprises a biocompatible polymer, a biocompatible solvent, and a contrast agent (also referred to as the radiopaque material).  The particle size is about 10 micron (column 3, lines 51-52; column 6, lines 17-29). 
	The contrast agent is added to the polymer composition.  The composition suspension is maintained at approximately 10 microns.  The compositions may be a polyurethane containing composition (column 7, lines 43-55).  Upon discharge of the polymer composition into the target site, the biocompatible solvent dissipates resulting in precipitation of the biocompatible polymer.  The participate forms around the non-particulate agent which acts as a lattice for precipitate growth and embolization (column 8, lines 12-17).
	The composition may also incorporate polyethylene glycol because of its inertness in the presence of the polymeric composition (column 8, lines 54-56).
It would have been obvious to a skilled artisan at the time the invention was made to modify the invention of Onwumere using the teachings of Evans et al and have the composition of Onwumere be of particle form with designated particle sizes for the reasons set forth below.
	(1) Onwumere disclose that their composition may be used for generating implants.  According to any standard dictionary such as Merriam-Webster’s Dictionary, the general definition of the term ‘implant’ is ‘something that is inserted or placed in a person’s body’.  Onwumere disclose a radiopaque medical implant made of polyurethane.  The composition may be sprayed.
	(2) Evans et al disclose an embolic polymer composition comprising polyurethane (and optionally polyethylene glycol) which may have a particle size preferably at about 10 µm (microns).  Both Evans et al and Onwumere are directed to polyurethane compositions which may comprise polyethylene glycol.  Since both Applicant and Evans et al disclose polyurethane compositions that may be used in biological systems, the references may be considered to be within the same field in endeavor.  Thus, the reference teachings are combinable.  Hence, as a result of the inventions disclosing overlapping compositions, the skilled artisan would recognize that according to MPEP 2112.01, if the compositions are physically the same, then they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  As a result, the composition of Onwumere would be and embolotherapeutic product like that of Applicant and Evans et al because that all encompass a polyurethane-polyalkylene glycol composition.
	Since Evans et al and Onwumere disclose overlapping compositions, it would have been obvious to a skilled artisan at the time the invention was made to use particles having a diameter of 10 microns because Evans et gal disclose that their composition is a contrast agent with a preferred particle size of about 10 microns (column 7, lines 21-22).
	For the reasons set forth above, the instant invention is rendered obvious by the cited prior art.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant invention is directed to an embolotherapy product copolymerized with polyalkylene glycol that is shaped to embolize a body lumen suspended in a pharmaceutically acceptable liquid with a diameter of about 10 to 3,000 microns.  It is asserted that Onwumere is directed to a device comprising polyurethane tubing core and a radiopaque polyurethane coated coupled to the tubing.  In addition, it is asserted that Onwumere fails to disclose particles.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those below.  First, it is duly noted that independent claim 1 is directed to a product, not a method of embolizing the product to shape it to a body lumen.  Second, it is noted that both Applicant and the cited prior art disclose that have a sufficient amount of halogen atoms as ‘sufficient’ is a relative phrase and the definition is defined by individual Readers.  In other words, the meets and bounds of ‘sufficient’ is dependent upon an individual’s definition of the term.
	Third, according to MPEP 2112.01, if the compositions are physically the same, then they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  As a result, the composition of Onwumere would be and embolotherapeutic product like that of Applicant and Evans et al because that all encompass a polyurethane-polyalkylene glycol composition
	Thus, since the inventions disclose overlapping compositions, the rejection is deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-8, 10-14, and 25-27:  Independent claim 1 is ambiguous because of the phrase ‘polymer particles are shaped to embolize a body lumen, the polymer particles being suspended in a pharmaceutically acceptable liquid’.  It is noted that independent claim 1 is a product claim that also contains method (active) steps.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in the claim 1 (composition comprising a polymer of Formula II in combination with a polyalkylene glycol) or when the active steps (the particles are shaped to embolize a body lumen, suspended in the liquid, or the polymer copolymerizes with polyethylene glycol) occur and result in a particular action.  Thus, the claim is ambiguous.  Furthermore, since claims 2-8, 10-14, and 25-27 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
PRIORITY DATE
Once again, it is duly noted that Applicant is requesting priority back to 9/25/03 (see excerpt below).  Review of the parent applications does not provide support for the full scope of the claimed invention in Provisional Application 60/505,951 filed 9/25/03.  However, support is found for the full scope of the claimed invention in Provisional Application 60/601,677 filed 8/13/04.

    PNG
    media_image4.png
    120
    544
    media_image4.png
    Greyscale


WITHDRAWN CLAIMS 
Claims 15-22, and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, it is noted that the Examiner is aware of numerous applications with similar subject matter.  However, while every effort has been made to review all applications containing overlapping subject matter, some applications may have been missed.  Thus, Applicant is respectfully requested to submit all serial numbers of applications containing overlapping subject matter for review by the Examiner.

Once again, Applicant's election with traverse of Group I filed 7/17/20 is acknowledged.  The traversal is on the grounds that claims 25-27 should be listed in Group I.  The traversal is persuasive because claims 25-27 depend upon independent claim 1.  Thus, Group I includes claims 1-14 and 25-27.  Hence, the remaining Group II is viewed as an election without traverse.  As a result, the restriction requirement is still deemed proper and is therefore made FINAL.
	Additional Note(s):  Applicant elected the species of Formula II, 
    PNG
    media_image1.png
    112
    264
    media_image1.png
    Greyscale
,  wherein R4 = 
    PNG
    media_image5.png
    106
    98
    media_image5.png
    Greyscale
; R5 = H or CH3; X = I; Y = 2; R6 = H; R9 = 
    PNG
    media_image6.png
    154
    245
    media_image6.png
    Greyscale
wherein R1 = H to yield 
    PNG
    media_image7.png
    155
    466
    media_image7.png
    Greyscale
wherein R5 = H or CH3; j = 0 or 1; m = 1; X = I; and Y = 2.  Claims 1-12 and 25-27 read on the elected species.
	Initially, Applicant’s elected species was searched.  However, since no prior art was found to reject the claims, the search was expanded to the species of in the cited prior art above.  The search was not further extended because prior art was found which could be used to reject the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 7, 2021